

Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is between iHeartMedia Management
Services, Inc. (such entity together with all past, present, and future parents,
divisions, operating companies, subsidiaries, and affiliates are referred to
collectively herein as “Company”) and Michael McGuinness (“Employee”).


1.
TERM OF EMPLOYMENT

This Agreement commences September 5, 2019 (“Effective Date”), and ends
on September 4, 2023 (the “Employment Period”), and shall be automatically
extended for additional two (2) year periods, unless either Company or Employee
gives written notice of non-renewal that the Employment Period shall not be
extended, or is otherwise terminated in accordance with the provisions herein.
Notice must be provided between April 1st and May 1st prior to the end of the
then applicable Employment Period (the “Notice of Non-Renewal Period”). The
term “Employment Period” shall refer to the Employment Period if and as so
extended.


2.
TITLE AND EXCLUSIVE SERVICES

(a)
Title and Duties. Employee’s title is Executive Vice President - Finance and
Deputy Chief Financial Officer, reporting to the Chief Financial Officer, and
Employee will perform job duties that are usual and customary for this position.



(b)
Exclusive Services. Employee shall not be employed or render services elsewhere
during the Employment Period, provided, however, that Employee may participate
in professional, civic or charitable organizations so long as such participation
is unpaid and does not interfere with the performance of Employee’s duties.



(c)
Pre-Conditions. Employee affirms that no obligation exists with any prior
employer or entity which would prevent full performance of this Agreement, or
subject Company to any claim with respect to Company’s employment of Employee.
The effectiveness of this Agreement is contingent upon, as applicable: (i)
successful completion of a background check and (ii) valid authorization to work
in the United States.  Company reserves the right to rescind any offer of
employment or continued employment should you fail to meet these requirements.



3.
COMPENSATION AND BENEFITS

(a)
Base Salary. Employee shall be paid an annualized salary of Five Hundred
Seventy-Five Thousand Dollars ($575,000.00) (“Base Salary”). The Base Salary
shall be payable in accordance with the Company’s regular payroll practices and
pursuant to Company policy, which may be amended from time to time. Employee is
eligible for salary increases at Company’s discretion based on Company and/or
individual performance.



(b)
Vacation. Employee is eligible for vacation days subject to the Employee Guide.



(c)
Annual Bonus. Eligibility for an Annual Bonus is based on financial and
performance criteria established by Company and approved in the annual budget,
pursuant to the terms of the applicable bonus plan which operates at the
discretion of Company and its Board of Directors and is not a



1
                                            



--------------------------------------------------------------------------------




guarantee of compensation.  The payment of any Bonus shall be no later than
March 15 each calendar year following the year in which the Bonus was earned,
within the Short-Term Deferral period under the Internal Revenue Code Section
409A (“Section 409A”) and applicable regulations.  Employee’s annual Bonus
Target shall be 100% of Employee’s annual Base Salary. Employee shall be
eligible for a prorated bonus for 2019 based upon his employment from the
Effective Date through December 31, 2019. In addition, Employee’s 2019 Bonus
payment shall be increased to compensate Employee for lost bonus earned from his
prior employer (in an amount not to exceed $225,000) for the period of 2019 he
worked for such employer if Employee does not receive a payment from such
employer for such period in 2019. Employee will use his best efforts to obtain
such prorated bonus payment from his prior employer.


 
(d)
One-Time Long-Term Incentive Grant.  As additional consideration for entering
into this Agreement, Employee shall be awarded a one-time Long Term Incentive
Grant of (i) 20,000 restricted stock units and (ii) 30,000 options to acquire
shares of the Class A Common Stock of iHeartMedia, Inc. (“iHM, Inc.”), pursuant
to the iHM, Inc. 2019 Incentive Equity Plan (the “Plan”), and applicable award
agreement, subject to approval by the Board of Directors or the Compensation
Committee of iHM, Inc., as applicable.



(e)
Long Term Incentive. Employee will also be eligible for Long Term Incentive
(“LTI”) opportunities consistent with other comparable positions pursuant to the
terms of the award agreement(s), taking into consideration demonstrated
performance and potential, and subject to approval by Employee’s Manager and the
Board of Directors or the Compensation Committee of iHM, Inc., as applicable.



(f)
Benefits. Employee will be eligible to participate in various benefit programs
provided by Company on the same terms and conditions as they are made available
to other similarly situated employees.



(g)
Expenses. Company will reimburse Employee for business expenses, consistent with
past practices pursuant to Company policy. Any reimbursement that would
constitute nonqualified deferred compensation shall be paid pursuant to Section
409A.



(h)
Compensation pursuant to this section shall be subject to overtime eligibility,
if applicable, and in all cases be less applicable payroll taxes and other
deductions.



4.
NONDISCLOSURE OF CONFIDENTIAL INFORMATION    

(a)
Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s marketing
plans, growth strategies, target lists, performance goals, operational and
programming strategies, specialized training expertise, employee development,
engineering information, sales information, client and customer lists,
contracts, representation agreements, pricing and ratings information,
production and cost data, fee information, strategic business plans, budgets,
financial statements, technological initiatives, proprietary research or
software purchased or developed by Company, content distribution, information
about employees obtained by virtue of an employee’s job responsibilities and
other information Company treats as confidential or proprietary (collectively
the “Confidential Information”). Employee acknowledges that such Confidential
Information is proprietary and agrees not to disclose it to anyone outside
Company except to the extent that (i) it is necessary in connection with
performing Employee’s duties; or (ii) Employee is required by court order to
disclose the Confidential Information, provided that Employee shall promptly
inform Company, shall cooperate



2
                                            



--------------------------------------------------------------------------------




with Company to obtain a protective order or otherwise restrict disclosure, and
shall only disclose Confidential Information to the minimum extent necessary to
comply with the court order. Employee agrees to never use trade secrets in
competing, directly or indirectly, with Company. When employment ends, Employee
will immediately return all Confidential Information to Company.
(b)
Employee understands, agrees and acknowledges that the provisions in this
Agreement do not prohibit or restrict Employee from communicating with the DOJ,
SEC, DOL, NLRB, EEOC or any other governmental authority, exercising Employee’s
rights, if any, under the National Labor Relations Act to engage in protected
concerted activity, making a report in good faith and with a reasonable belief
of any violations of law or regulation to a governmental authority or
cooperating with or participating in a legal proceeding relating to such
violations including providing documents or other information. Employee is
hereby provided notice that under the 2016 Defend Trade Secrets Act (DTSA): (1)
no individual will be held criminally or civilly liable under Federal or State
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (a) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.

(c)
The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason. Further, this Section 4 shall not be applied to
interfere with Employee’s Section 7 rights under the National Labor Relations
Act.

5.
NON-INTERFERENCE WITH COMPANY EMPLOYEES AND ON-AIR TALENT

(a)
To further preserve Company’s Confidential Information, goodwill and legitimate
business interests, during employment and for twelve (12) months after
employment ends (the “Non-Interference Period”), Employee will not, directly or
indirectly, hire, engage or solicit any current employee or on-air talent of
Company with whom Employee, within the twelve (12) months prior to Employee’s
termination, had contact, supervised or received Confidential Information about,
to provide services elsewhere or cease providing services to Company.

(b)
The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.



6.
NON-SOLICITATION OF CLIENTS

(a)
To further preserve Company’s Confidential Information, goodwill and legitimate
business interests, for twelve (12) months after employment ends (the
“Non-Solicitation Period”), Employee will not, directly or indirectly, solicit
Company’s clients with whom Employee, within the twelve (12) months prior to
Employee’s termination, engaged, had contact or received Confidential
Information about (“Restricted Clients”).  For the purposes of this Section,
“solicit” shall mean (i) inducing or attempting to induce Restricted Clients to
diminish or cease doing business with Company; (ii) inducing or attempting to
induce Restricted Clients to advertise with or sponsor any other entity



3
                                            



--------------------------------------------------------------------------------




engaged in the sale of advertising on media platforms; or (iii) inducing or
attempting to induce Restricted Clients to enter into any transaction which
would have an adverse effect on Company.


(b)
The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.



7.
NON-COMPETITION AGREEMENT

(a)
To further preserve Company's Confidential Information, goodwill, specialized
training expertise, and legitimate business interests, Employee agrees that
during employment and for twelve (12) months after employment ends (the
“Non-Compete Period”), Employee will not perform, directly or indirectly, the
same or similar services provided by Employee for Company, or in a capacity that
would otherwise likely result in the use or disclosure of Confidential
Information, for any entity engaged in a business in which Company is engaged
(including such business that is in the research, development or implementation
stages), and with which Employee participated at the time of Employee’s
termination or within the twelve (12) months prior to Employee’s termination or
about which Employee received Confidential Information, (“Competitor”),
including, but not limited to:  Amazon, Inc.; Apple, Inc.; Cumulus Media, Inc.;
Entercom Communications Corp.; Pandora Media, Inc.; Sirius XM Radio Inc.;
Google; Rhapsody International, Inc.; Slacker Radio; iTunes Radio; Spotify USA
Inc., and TuneIn, Inc., or for any entity engaged in the sale of advertising on
media platforms, in any geographic region in which Employee has or had duties or
in which Company does business and about which Employee has received
Confidential Information (the “Non-Compete Area”).



(b)
The terms of this Section 7 shall survive the expiration or termination of this
Agreement for any reason.



8.
TERMINATION

This Agreement and/or Employee’s employment may be terminated at any time by
mutual agreement, approved by (i) Company in writing, and (ii) a representative
of Company’s Legal Department, or:


(a)
Death. The date of Employee’s death shall be the termination date.



(b)
Disability. Company may terminate this Agreement and/or Employee’s employment if
Employee is unable to perform the essential functions of Employee’s full-time
position for more than 180 days in any 12 month period, subject to applicable
law.



(c)
Termination By Company. Company may terminate employment with or without Cause.
“Cause” means:



(i)
willful misconduct, including, without limitation, violation of sexual or other
harassment policy, misappropriation of or material misrepresentation regarding
property of Company, other than customary and de minimis use of Company property
for personal purposes, as determined in discretion of Company;



(ii)
non-performance of duties (other than by reason of disability);



(iii)
failure to follow lawful directives;



4
                                            



--------------------------------------------------------------------------------






(iv)
a felony conviction, a plea of nolo contendere by Employee, or other conduct by
Employee that has or would result in material injury to Company’s reputation,
including conviction of fraud, theft, embezzlement, or a crime involving moral
turpitude;



(v)
a material breach of this Agreement; or



(vi)
a significant violation of Company’s employment and management policies.



If Company elects to terminate for Cause under (c)(ii), (iii), (v) or (vi),
Employee shall have ten (10) days to cure to the reasonable satisfaction of
Company after written notice, except where such cause, by its nature, is not
curable as determined by Company or the termination is based upon a recurrence
of an act previously cured by Employee.


(d)
Non-Renewal. Following notice by either party under Section 1, and subject to
the requirements of Section 10, Company shall determine the termination date and
may, in its sole discretion, modify Employee’s duties and/or responsibilities at
any point after such notice has been provided, through the end of the Employment
Period. Modification of Employee’s duties and/or responsibilities pursuant to
this subsection shall not trigger Good Cause by Employee under Section 8(e).



(e)
Termination By Employee For Good Cause.  Subject to Section 8(d), Employee may
terminate Employee’s employment at any time for “Good Cause,” which is:  (i)
Company’s repeated failure to comply with a material term of this Agreement
after written notice by Employee specifying the alleged failure or (ii) a
substantial and unusual increase in responsibilities and authority without an
offer of additional reasonable compensation as determined by Company in light of
compensation for similarly situated employees.  If Employee elects to terminate
Employee’s employment for “Good Cause,” Employee must provide Company written
notice within thirty (30) days, after which Company shall have thirty (30) days
to cure.  If Company has not cured and Employee elects to terminate Employee’s
employment, Employee must do so within ten (10) days after the end of the cure
period.



9.
COMPENSATION UPON TERMINATION

(a)
Death. Company shall, within thirty (30) days, pay to Employee’s designee or, if
no person is designated, to Employee’s estate, Employee’s accrued and unpaid
Base Salary and any unpaid prior year bonus, if any, through the date of
termination, and any payments required under applicable employee benefit plans.



(b)
Disability. Company shall, within thirty (30) days, pay all accrued and unpaid
Base Salary and any unpaid prior year bonus, if any, through the termination
date and any payments required under applicable employee benefit plans.



(c)
Termination By Company For Cause: Company shall, within thirty (30) days, pay to
Employee Employee’s accrued and unpaid Base Salary through the termination date
and any payments required under applicable employee benefit plans.



(d)
Termination By Company Without Cause/Non-Renewal by Company/Termination by
Employee for Good Cause. If Company terminates employment without Cause or
Non-Renews, or if Employee terminates employment for Good Cause, Company will
pay the accrued and unpaid



5
                                            



--------------------------------------------------------------------------------




Base Salary through the termination date determined by Company, unpaid prior
year bonus, if any, and any payments required under applicable employee benefit
plans. In addition, if Employee signs a Severance Agreement and General Release
of claims in a form satisfactory to Company, Company will pay Employee, in
periodic payments in accordance with ordinary payroll practices and deductions,
Employee’s current Base Salary for twelve (12) months (the “Severance Payments”
or “Severance Pay Period”). Further, Employee shall be eligible for a pro-rata
bonus as follows: If employed full-time between January 1st and August 31st and
actively performing duties, and if the last day of full-time employment is
between September 1st and December 31st, Employee will receive a pro-rata
portion of the Annual Bonus (“Pro-Rata Bonus”), calculated based upon
performance as of the termination date as related to overall performance at the
end of the calendar year.  Employee is eligible only if a bonus would have been
earned by the end of the calendar year.  Calculation and payment of the bonus,
if any, will be pursuant to the plan in effect during the termination year.


(e)
Non-Renewal By Employee. If Employee gives notice of non-renewal under Section
1, Company shall pay the accrued and unpaid Base Salary through the termination
date, and any payments required under applicable employee benefit plans. If the
termination date is before the end of the then current Employment Period, and if
Employee signs a Severance Agreement and General Release of claims in a form
satisfactory to Company, then Company will, in periodic payments in accordance
with ordinary payroll practices and deductions, pay Employee an amount equal to
Employee’s pro-rata Base Salary through the end of the then current Employment
Period (the “Severance Payments” or “Severance Pay Period”).



(f)    Employment by Competitor or Re-hire by Company During Severance Pay
Period.


(i)
If Employee is in breach of any post-employment obligations or covenants, or if
Employee is hired or engaged in any capacity by any Competitor of Company, in
Company’s sole discretion, in any location during any Severance Pay Period,
Severance Payments shall cease. The foregoing shall not affect Company’s right
to enforce the Non-Compete pursuant to Section 7. Employee acknowledges that
each individual Severance Payment received is adequate and independent
consideration to support Employee’s General Release of claims referenced in
Section 9(d), as each is something of value to which Employee would not have
otherwise been entitled at termination had Employee not executed a General
Release of claims.



(ii)
If Employee is rehired by Company during any Severance Pay Period, Severance
Payments shall cease; however, if Employee’s new Base Salary is less than
Employee’s previous Base Salary, Company shall pay Employee the difference
between Employee’s previous and new Base Salary for the remainder of the
Severance Pay Period.

10.    RIGHT TO MATCH
(a)
During the Employment Period, neither Employee nor any representative will
negotiate or enter into any agreement for Employee’s services, except as
provided for below.

(b)
During the Employment Period and for six (6) months thereafter, Employee shall
not enter into the employment of, perform services for, enter into any oral or
written agreement for services, give or accept an option for services, or grant
or receive future rights to provide services to or for any Competitor in the
Non-Compete Area unless such services are to be performed after the end of the
Employment Period and the conclusion of any Non-Compete Period, and Employee has
first provided



6
                                            



--------------------------------------------------------------------------------




to Company a bona fide written offer disclosing the terms thereof, the name of
the offeror, and a signed statement that Employee is willing to accept the
offer, and willing to enter into an employment agreement with Company on terms
which are substantially similar to those of the bona fide offer which Employee
intends to grant or accept. Company shall have fifteen (15) business days after
receipt of such notice to notify Employee of its acceptance or rejection of such
offer. If Company accepts the offer, the parties shall be bound to enter into an
agreement on substantially similar terms and conditions. “Substantially similar
terms and conditions” shall include only duration of employment and terms that
provide financial compensation (i.e. Base Salary, Bonus, benefits and other
economic incentives reducible to cash or cash equivalents).
(c)
If Employee does not accept such other offer, the terms of this Section shall
apply in the same manner to any subsequent offer received by or made to Employee
prior to the expiration of the six (6) month period referred to in Section 10(b)
above. This Section shall not affect Employee’s obligations pursuant to Section
7.

11.
CONSULTING PERIOD

Nothing obligates Company to use Employee’s services except as it may elect to
do so. Any time prior to the Notice of Non-Renewal Period, Company may elect, in
its sole discretion, to place Employee in an employee consulting status for
twelve (12) months (the “Consulting Period”), which is coextensive with and may
extend the Employment Period, after which the Employment Period shall end.
Company shall have fully discharged its obligations hereunder by payment to
Employee of the Base Salary, and unpaid prior year bonus, if any. Employee will
also be eligible for a pro-rata bonus, calculated based upon performance as of
the date on which Employee is placed in a consulting status as related to
overall performance at the end of the calendar year. While Company retains the
exclusive right to Employee’s services during the Consulting Period and Employee
shall perform duties as directed in Company’s discretion, Company shall limit
its requests for services to allow Employee the ability to accept and perform
non-competitive services if Employee so chooses. Notwithstanding Section 3(f)
above, Employee’s participation in Company’s benefit plans may change or be
terminated in accordance with Company’s applicable benefit plans. During any
Consulting Period, any vacation benefits, long-term incentive awards or options
shall not continue to vest or accrue. This Section does not supersede the
termination provisions set forth in Section 8 (a), (b) or (c) (for cause) of
this Agreement. Placement of Employee in a consulting capacity shall not trigger
Good Cause by Employee under Section 8(e). If Company elects to place Employee
in a Consulting Period, Employee is not entitled to severance under Section
9(d), and Sections 5, 6 and 7 shall not apply following the end of the
Employment Period.


12.
PAYOLA, PLUGOLA AND CONFLICTS OF INTEREST

Employee acknowledges familiarity with Company policies on payola, plugola and
sponsorship identification (collectively “Payola Policies”) and warrants that
Employee will fully comply with such policies. Employee shall certify compliance
with the Payola Policies from time to time as requested by the Company. Employee
shall notify Company immediately in writing if there is any attempt to induce
Employee to violate the Payola Policies.


13.
OWNERSHIP OF MATERIALS

(a)
Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together



7
                                            



--------------------------------------------------------------------------------




with all patent, trademark, copyright, trade secret, and other intellectual
property rights related to any of the foregoing throughout the world, are among
other things works made for hire (the “Works”) and at all times are owned
exclusively by Company, and in any event, Employee hereby assigns all ownership
in such rights to Company. Employee understands that the Works may be modified
or altered and expressly waives any rights of attribution or integrity or other
rights in the nature of moral rights (droit morale) for all uses of the Works.
Employee agrees to provide written notification to Company of any Works covered
by this Agreement, execute any documents, testify in any legal proceedings, and
do all things necessary or desirable to secure Company’s rights to the
foregoing, including without limitation executing inventors’ declarations and
assignment forms, even if no longer employed by Company. Employee agrees that
Employee shall have no right to reproduce, distribute copies of, perform
publicly, display publicly, or prepare derivative works based upon the Works.
Employee hereby irrevocably designates and appoints the Company as Employee’s
agent and attorney-in-fact, to act for and on Employee’s behalf regarding
obtaining and enforcing any intellectual property rights that were created by
Employee during employment and related to the performance of Employee’s job.
Employee agrees not to incorporate any intellectual property created by Employee
prior to Employee’s employment, or created by any third party, into any Company
work product. This Agreement does not apply to an invention for which no
equipment, supplies, facility, or trade secret information of Company was used
and which invention was developed entirely on Employee’s own time, so long as
the invention does not (i) relate directly to the business of the Company, (ii)
relate to the Company’s actual or demonstrably anticipated research or
development, or (iii) result from any work performed by Employee for Company.
(b)
The terms of this Section 13 shall survive the expiration or termination of this
Agreement for any reason.

14.
PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, Employee’s heirs and Employee’s
personal representative or representatives, and upon Company and its respective
successors and assigns. Employee hereby consents to the Agreement being enforced
by any successor or assign of the Company without the need for further notice to
or consent by Employee. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.


15.
GOVERNING LAW

This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.


16.
LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.


17.
INDEMNIFICATION



8
                                            



--------------------------------------------------------------------------------




Company shall defend and indemnify Employee for acts committed in the course and
scope of employment. Employee shall indemnify Company for claims of any type
concerning Employee’s conduct outside the scope of employment, or the breach by
Employee of this Agreement.


18.
DISPUTE RESOLUTION

(a)
Arbitration. This Agreement is governed by the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. and evidences a transaction involving commerce. This Dispute
Resolution Provision applies to any dispute arising out of or related to
Employee's employment with Company or termination of employment. Nothing
contained in this Provision shall be construed to prevent or excuse Employee
from using the Company’s existing internal procedures for resolution of
complaints, and this Provision is not intended to be a substitute for the use of
such procedures. Except as it otherwise provides, this Provision is intended to
apply to the resolution of disputes that otherwise would be resolved in a court
of law, and therefore this Provision requires all such disputes to be resolved
only by an arbitrator through final and binding arbitration and not by way of
court or jury trial. Such disputes include without limitation disputes arising
out of or relating to interpretation or application of this Agreement, including
the enforceability, revocability or validity of the Agreement or any portion of
the Agreement. The Provision also applies, without limitation, to disputes
regarding the employment relationship, trade secrets, unfair competition,
compensation, breaks and rest periods, termination, or harassment and claims
arising under the Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans
With Disabilities Act, Age Discrimination in Employment Act, Family Medical
Leave Act, Fair Labor Standards Act, and state statutes, if any, addressing the
same or similar subject matters, and all other state statutory and common law
claims.



(b)
The following claims are excluded from this Provision: workers compensation,
state disability insurance, unemployment insurance claims, and claims for
benefits under employee benefit plans covered by the Employee Retirement Income
Security Act that contain an appeal procedure or other exclusive and/or binding
dispute resolution procedure in the respective plan. Disputes that may not be
subject to pre-dispute arbitration agreements as provided by the Dodd-Frank Wall
Street Reform and Consumer Protection Act (Public Law 111-203) are also excluded
from the coverage of this Provision. Nothing in this Provision prevents Employee
from making a report to or filing a claim or charge with a government agency,
including without limitation the Equal Employment Opportunity Commission, U.S.
Department of Labor, U.S. Securities and Exchange Commission, National Labor
Relations Board, or Office of Federal Contract Compliance Programs. Nothing in
this Provision prevents the investigation by a government agency of any report,
claim or charge otherwise covered by this Agreement.  This Provision also does
not prevent federal administrative agencies from adjudicating claims and
awarding remedies based on those claims, even if the claims would otherwise be
covered by this Provision. Nothing in this Provision shall be deemed to preclude
or excuse a party from bringing an administrative claim before any agency in
order to fulfill the party's obligation to exhaust administrative remedies
before making a claim in arbitration. The Company will not retaliate against
Employee for filing a claim with an administrative agency or for exercising
rights (individually or in concert with others) under Section 7 of the National
Labor Relations Act.



(c)
The Arbitrator shall be selected by mutual agreement of the Company and the
Employee. Unless the Employee and Company mutually agree otherwise, the
Arbitrator shall be an attorney licensed to practice in the location where the
arbitration proceeding will be conducted or a retired federal or



9
                                            



--------------------------------------------------------------------------------




state judicial officer who presided in the jurisdiction where the arbitration
will be conducted. If for any reason the parties cannot agree to an Arbitrator,
either party may apply to a court of competent jurisdiction with authority over
the location where the arbitration will be conducted for appointment of a
neutral Arbitrator. The court shall then appoint an Arbitrator, who shall act
under this Provision with the same force and effect as if the parties had
selected the Arbitrator by mutual agreement. The location of the arbitration
proceeding shall be no more than 45 miles from the place where the Employee last
worked for the Company, unless each party to the arbitration agrees in writing
otherwise. 


(d)
A demand for arbitration must be in writing and delivered by hand or first class
mail to the other party within the applicable statute of limitations period. Any
demand for arbitration made to the Company shall be provided to the Company's
Legal Department, 20880 Stone Oak Parkway, San Antonio, Texas 78258. The
Arbitrator shall resolve all disputes regarding the timeliness or propriety of
the demand for arbitration.



(e)
In arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence
as needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the Arbitrator. The Federal Rules of Civil Procedure shall
govern any depositions or discovery efforts, and the arbitrator shall apply the
Federal Rules of Civil Procedure when resolving any discovery disputes.



(f)
Class Action Waiver. In the event of any dispute, controversy or claim arising
out of employment with, or otherwise relating to Employee’s relationship with
Company, claims may only be brought by Employee or by Company in the Employee’s
individual capacity, and not as a plaintiff or class member in any purported
class, collective, or other joint proceeding. In that regard, Employee
specifically agrees not to file, initiate directly or indirectly, join or
participate in any class, collective, or other representative proceeding against
Company and its respective directors, officers, agents, representatives and
employees. If a class, collective, or other representative proceeding is filed
purporting to include Employee, Employee shall promptly take all steps to
refrain from opting in or to opt-out and will otherwise exclude him/herself from
the proceeding, as applicable. Claims covered by this waiver may not be joined
or consolidated with claims of other individuals without the consent of both
Company and Employee. Notwithstanding any other clause contained in this
Agreement, the preceding Class Action Waiver shall not be severable from this
Provision in any case in which the dispute to be arbitrated is brought as a
class, collective or representative action. Although an Employee will not be
retaliated against, disciplined or threatened with discipline as a result of
Employee’s exercising his or her rights under Section 7 of the National Labor
Relations Act by the filing of or participation in a class, collective or
representative action in any forum, the Company may lawfully seek enforcement of
this Provision and the Class Action Waiver under the Federal Arbitration Act and
seek dismissal of such class, collective or representative actions or claims.
Notwithstanding any other clause contained in this Provision, any claim that all
or part of the Class Action Waiver is unenforceable, unconscionable, void or
voidable may be determined only by a court of competent jurisdiction and not by
an arbitrator.



(g)
Each party will pay the fees for his, her or its own attorneys, subject to any
remedies to which that party may later be entitled under applicable law.
However, in all cases where required by law, the



10
                                            



--------------------------------------------------------------------------------




Company will pay the Arbitrator’s and arbitration fees. If under applicable law
the Company is not required to pay all of the Arbitrator’s and/or arbitration
fees, such fee(s) will be apportioned between the parties by the Arbitrator in
accordance with applicable law.


(h)
Within thirty (30) days of the close of the arbitration hearing, any party will
have the right to prepare, serve on the other party and file with the Arbitrator
a brief. The Arbitrator may award any party any remedy to which that party is
entitled under applicable law, but such remedies shall be limited to those that
would be available to a party in a court of law for the claims presented to and
decided by the Arbitrator. The Arbitrator will issue a decision or award in
writing, stating the essential findings of fact and conclusions of law. Except
as may be permitted or required by law, neither a party nor an Arbitrator may
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. A court of competent jurisdiction
shall have the authority to enter a judgment upon the award made pursuant to the
arbitration.



(i)
Injunctive Relief. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.



(j)
This Section 18 is the full and complete agreement relating to the formal
resolution of employment-related disputes. In the event any portion of this
Section 18 is deemed unenforceable and except as set forth in Section 18(f), the
remainder of this Agreement will be enforceable. 



(k)
This Section 18 shall survive the expiration or termination of this Agreement
for any reason.



Employee Initials: _________                Company Initials: ________


19.
REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee represents that Employee is under no contractual or other restriction
inconsistent with the execution of this Agreement, the performance of Employee’s
duties hereunder, or the rights of Company. Employee represents that Employee is
under no disability that prevents Employee from performing the essential
functions of Employee’s position, with or without reasonable accommodation.


20.
SECTION 409A COMPLIANCE

Payments under this Agreement (the “Payments”) shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A, the Regulations, applicable case law and
administrative guidance. All Payments shall be deemed to come from an unfunded
plan. Notwithstanding any provision in this Agreement, all Payments subject to
Section 409A will not be accelerated in time or schedule. Employee and Company
will not be able to change the designated time or form of any Payments subject
to Section 409A. In addition, all Severance Payments that are deferred
compensation and subject to Section 409A will only be payable upon a “separation
from service” (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other


11
                                            



--------------------------------------------------------------------------------




corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Section 1.409A-1(h)(3). All
references in this Agreement to a termination of employment and correlative
terms shall be construed to require a “separation from service.”
21.
EARLY RESOLUTION CONFERENCE

For purposes of obtaining subsequent employment, while employed by Company or
during any post-employment Non-Compete Period and/or Consulting or Severance Pay
Period, Employee will (a) give Company written notice at least fifteen (15) days
prior to being engaged by any entity or individual, and (b) provide Company with
sufficient information about the entity or individual engaging Employee and the
services Employee shall perform to enable Company to determine if such
engagement would likely lead to a violation of this Agreement, thereby allowing
the parties the opportunity to discuss and/or resolve any issues raised by
Employee’s new engagement.  The foregoing shall not affect Company’s right to
enforce the Non-Compete pursuant to Section 7.
22.
CONFIDENTIALITY

(a)
Neither Employee, nor any person acting on behalf of Employee, will disclose any
terms of this Agreement to any entity engaged in a business in which Company is
engaged (including such business that is in the research, development or
implementation stages) or to any customer, client, affiliate or vendor of
Company, unless required to do so to enforce its terms or to the extent required
by law.

(b)
Employee authorizes the Company to inform any prospective employer of the
existence and terms of this Agreement (for purposes of enforcement regarding a
potential violation of such terms) without liability for interference with
Employee’s prospective employment.

(c)
This subsection shall not be applied to interfere with Employee’s Section 7
rights under the National Labor Relations Act.

23.
MISCELLANEOUS

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof for the period defined and, upon its Effective Date,
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements (oral or written) regarding the subject matter of
this Agreement. To the extent this Agreement has been executed prior to its
Effective Date and other agreements are in place as of the date of execution,
such other agreements remain in place until the Effective Date has been reached,
and the terms of this Agreement shall not be in effect unless and until the
Effective Date has been reached. This Agreement may not be modified or amended
except in writing signed by Employee and Company and approved by a
representative of Company’s Legal Department. This Agreement may be executed in
counterparts, a counterpart transmitted via electronic means, and all executed
counterparts, when taken together, shall constitute sufficient proof of the
parties’ entry into this Agreement. The parties agree to execute any further or
future documents which may be necessary to allow the full performance of this
Agreement. The failure of a party to require performance of any provision of
this Agreement shall not affect the right of such party to later enforce any
provision. A waiver of the breach of any term or condition of this Agreement
shall not be deemed a waiver of any subsequent breach of the same or any other
term or condition. If any provision of this Agreement shall, for any reason, be
held unenforceable, such unenforceability shall not affect the remaining
provisions hereof, except as specifically noted in this Agreement, or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. Company and Employee
agree that the restrictions contained


12
                                            



--------------------------------------------------------------------------------




in Section 4, 5, 6, 7, and 13, are material terms of this Agreement, reasonable
in scope and duration and are necessary to protect Company’s Confidential
Information, goodwill, specialized training expertise, and legitimate business
interests. If any restrictive covenant is held to be unenforceable because of
the scope, duration or geographic area, the parties agree that the court or
arbitrator may reduce the scope, duration, or geographic area, and in its
reduced form, such provision shall be enforceable. Should Employee violate the
provisions of Sections 5, 6, or 7, then in addition to all other remedies
available to Company, the duration of these covenants shall be extended for the
period of time when Employee began such violation until Employee permanently
ceases such violation. Employee agrees that no bond will be required if an
injunction is sought to enforce any of the covenants previously set forth
herein. In the event that Employee’s employment continues for any period of time
following the end of the Employment Period, unless and until agreed to in a new
executed agreement, such employment or continuation thereof is “at-will” and may
be terminated at any time by either party. Further, in the event of such at-will
continuation of employment past the end of the Employment Period, the Right to
Match period provided in Section 10(b) shall continue through six (6) months
from the end of Employee’s employment. The headings in this Agreement are
inserted for convenience of reference only and shall not control the meaning of
any provision hereof. Nothing in this Agreement shall be construed to control or
modify which entity (among the Company’s family of entities) is the Employee’s
legal employer for purposes of any laws or regulations governing the employment
relationship. Employee acknowledges receipt of the iHeartMedia Employee Guide
(“Employee Guide”), Code of Conduct and other Company policies (available on the
Company’s intranet website) and agrees to review and abide by their terms, which
along with any other policy referenced in this Agreement may be amended from
time to time at Company’s discretion. Employee understands that Company policies
do not constitute a contract between Employee and Company. Any conflict between
such policies and this Agreement shall be resolved in favor of this Agreement.


Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.


EMPLOYEE:






/s/ Michael McGuinness             Date: 8/1/19
Michael McGuinness
      


COMPANY:


 


/s/ Richard J. Bressler             Date: 8/1/19
Richard J. Bressler
President, Chief Financial Officer and
Chief Operating Officer




13
                                            

